Citation Nr: 1646745	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an inial compensable rating for migraine headaches.

2.  Entitlement to a compensable rating of left knee disability prior to February 21, 2015, and 10 percent rating thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on activity duty in the United States Marine Corps from July 2000 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran presented sworn testimony during a Travel Board hearing in Jackson, Mississippi, which was presided over by a Veterans Law Judge who has since left the VA.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was notified that the Veterans Law Judge has since left VA and provided the opportunity to have a new hearing in September 2016.  The Veteran was notified that following 30 days from the date of the letter without a response the Board will assume that the Veteran did not want another hearing and proceed accordingly. No response was received.

The issue of entitlement to a compensable rating of left knee disability prior to February 21, 2015 and 10 percent rating thereafter is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Over the entirety of the appeal period, the Veteran experienced frequent prostrating headaches with severe economic inadaptability.



CONCLUSION OF LAW

Over the entirety of the appeal period, the criteria for a disability rating of 50 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision awarding the maximum schedular rating available for headaches, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Increased Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Rating Criteria

The RO has evaluated the Veteran's headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  Under Diagnostic Code 8100, a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating, the maximum scheduler rating available, is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R.  § 4.124a, Diagnostic Code 8100 (2015).

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his symptoms entitle him to a higher rating for his migraine headaches.  Upon review of the evidence, the Board agrees with the Veteran and finds that he is entitled to a 50 percent rating for his migraine headaches, the highest schedular rating available for migraines headaches.

The Veteran was provided with a VA examination in December 2009, February 2015 and October 2015.  The December 2009 VA examiner found that the Veteran's headaches occurred several times a week and lasted a few hours to all day.  The February 2015 examiner found that the Veteran missed up to six days per month due to his headaches.  He further elaborated that when the Veteran got a headache he had to rest and sit in a dark room.  The October 2015 examiner similarly described the Veteran's headaches as occurring five times a month requiring that he lie down, and at times, he must stay home from work because he cannot look at a computer.  In every examination the Veteran has had for his headaches, the examiners agreed that the Veteran's headaches occur frequently and that he must rest when they come on.  Likewise, at his April 2016 hearing, the Veteran  testified credibly that his headaches occurred several times a month and left him unable to go to work.  In sum, all the evidence indicates that the Veteran's headaches are prostrating, requiring him to lie down, and that they lead to absences from work due to the need to lie down and the subsequent exhaustion, thus they cause economic inadaptability.  Considering this evidence, the Board finds that the Veteran's headaches warrant a 50 percent rating. 


ORDER

Entitlement to a 50 percent disability rating for migraine headaches for entirety of appeal period is warranted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement for an increased rating for his left knee disability.

The Veteran testified in his April 2016 hearing that his left knee disability has worsened and that it increases in severity during the winter months.  The Board notes that the Veteran was provided a VA examination in April 2016 shortly after the hearing.  However, this examination did not include a review of the Veteran's claims file and was conducted in April 2016, while the Veteran has indicated that his disability is most active in the winter months.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); see also Ardison v. Brown, 6 Vet App. 405 (1994).  Considering the finding in Ardison, the Board notes that the Veteran should be provided a VA examination in the winter months if possible.

Also as to the left knee, while the examination addressed flexion and extension, it is not clear whether this was active or passive range of motion, in weight-bearing or in non weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished schedule the Veteran for a left knee VA examination, in the winter months if possible with an appropriate examiner.  In the examination the claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  The examiner must review any post-service records contained in the claims file, and take a detailed history from the Veteran.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  Then readjudicate the claim.  If the benefit is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


